SCHWARTZ, Chief Judge.
The order striking the appellants’ claim because of an alleged failure to maintain an independent action against the estate as required by section 733.705(4), Florida Statutes (1989) is reversed on the ground that the pendency of a federal action against the decedent — in which her estate was substituted as a party defendant and which indeed had gone to a judgment which is presently on appeal — fully satisfied that requirement. In re Estate of Brown, 421 So.2d 752 (Fla. 4th DCA 1982); see In re Estate of Klotz, 394 So.2d 509 (Fla. 5th DCA 1981); Cloer v. Shawver, 177 So.2d 691 (Fla. 1st DCA 1965); see also Scutieri v. Estate of Revitz, 510 So.2d 1003 (Fla. 3d DCA 1987), review denied, 519 So.2d 986 (Fla.1988).